Citation Nr: 1105237	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-23 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1971 to June 
1973.  

This issue comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In 
that decision, the RO denied entitlement to a permanent and total 
disability rating for nonservice-connected pension benefits.  

In March 2008, the Board denied entitlement to a permanent and 
total disability rating for nonservice-connected pension benefits 
and a claim for service connection for hypertension.  In a July 
2010 memorandum decision, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Veteran's claim 
for a permanent and total disability rating for nonservice-
connected pension benefits.  

While the Veteran's representative listed the issue of service 
connection for hypertension on his January 2011 informal hearing 
presentation, the disposition of that claim was affirmed by the 
July 2010 Court memorandum decision.  


FINDINGS OF FACT

1.  The Veteran was born in January 1952; reports completion of 
high school up to the 11th grade; and last worked full-time in 
2001 or 2002 as a driver and painter.  

2.  The Veteran has poorly controlled hypertension, but no other 
impairment.  

3.  The Veteran does not have one nonservice-connected disability 
ratable at 60 percent or more, or a single disability rated at 
40 percent or more with additional nonservice-connected 
disabilities to bring the combined rating to 70 percent or more.  

4.  The Veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average person 
from following a substantially gainful position.  

5.  The Veteran is not unemployable by reason of disability, age, 
education, and occupational history.  
CONCLUSION OF LAW

The criteria for a permanent and total disability evaluation for 
pension purposes have not been met.  38 U.S.C.A. §§ 1521, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2005 letter, the RO satisfied its duty to notify 
the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.159(b) (2010).  The RO notified the Veteran of 
information and evidence necessary to substantiate his claims.  
He was notified of the information and evidence that VA would 
seek to provide and the information and evidence that he was 
expected to provide.  

The Veteran was not informed of how VA determines disability 
ratings or effective dates, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the 
Board finds that the evidence of record does not support a grant 
of entitlement to nonservice-connected pension.  In light of this 
denial, no effective date will be assigned.  The Board finds that 
there can be no possibility of any prejudice to the appellant in 
proceeding with the issuance of a final decision of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records and private medical records have been 
associated with the claims file.  All reasonably identified and 
available medical records have been secured.  The Veteran has 
received a VA examination.  In December 2010 he said he had no 
further information to submit.  The Board finds the duties to 
notify and assist have been met.  

VA law authorizes the payment of a nonservice-connected 
disability pension to a wartime Veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a Veteran: (1) served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; (2) is permanently and totally disabled 
from nonservice-connected disability not due to his/her own 
willful misconduct; and (3) meets the net worth requirements 
under 38 C.F.R. § 3.274, and does not have an annual income in 
excess of the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.3, 3.23 (2010).  38 U.S.C.A. §§ 1502, 1521 (West 
2002 and Supp. 2010); 38 C.F.R. § 3.3(a)(3) (2010).  

Benefits payable are subject to limitations on annual income and 
net worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 
3.274.  Total disability is present when impairment of the mind 
or body renders it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  
Permanence of disability is established if the impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 3.340(b).  

There are various alternative bases on which permanent and total 
disability for pension purposes may be established.  Total and 
permanent disability may be determined on the basis of the 
objective "average person" test, the subjective 
"unemployability" test, or on a subjective extra-schedular 
basis.  38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 
3.321(b)(2), 4.15, 4.16(a), 4.17; See, Brown v. Derwinski, 2 Vet. 
App. 444 (1992) (provides an analytical framework for application 
in pension cases).  In addition, a person is considered to be 
permanently and totally disabled if such person is disabled as 
determined by the Commissioner of Social Security, or if he is a 
patient in a nursing home for long-term care.  38 U.S.C.A. 
§ 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent 
and total disability will also be presumed for a Veteran who is 
age 65 or older.  38 U.S.C.A. § 1513(a) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2).  

In adjudicating all claims, including pension, the Board assesses 
the competence and credibility of the Veteran.  Competent lay 
evidence means any evidence not requiring that the person have 
specialized education, training or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of the 
facts or circumstances and conveys matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2010).  
A layperson is competent to identify a medical condition where 
the condition may be diagnosed by its unique and readily 
identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  For example, in Barr, which involved a claim for service 
connection, the Court held that the Veteran was competent to 
assert he had varicose veins since service.  Where symptoms are 
capable of lay observation, a lay witness is competent to testify 
to a lack of symptoms prior to service, continuity of symptoms 
after in-service injury or disease, and receipt of medical 
treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994).  

As for credibility, the Board must also assess it and the 
probative value of the evidence of record in its whole.  Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
See also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has 
declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000).  In determining credibility, the 
Board may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  These cases 
which uphold the Board's role as a finder of fact were not 
specifically pension cases, but are analogous for the purposes of 
explaining how the Board typically assesses evidence.  

In August 2004, the Veteran filed an informal claim for 
nonservice-connected pension for his high blood pressure.  In his 
January 2005 formal claim, he said he could not work due to his 
high blood pressure.  He used to work driving and painting 
commercially.  He was not currently working and later wrote to 
say he was incarcerated.  He had not filed for Social Security 
Administration (SSA) benefits.  He completed 11th grade, was not 
in a nursing home and stated he and his wife had no income.  

In an October 2005 notice of disagreement, the Veteran said that 
his current prescriptions for hydrochlorothiazide and metoprolol 
tartrate (otherwise known as Lopressor) state that a side effect 
was dizziness.  The Veteran said: 

My disagreement here is the fact that my [prescription] 
clearly states that it may cause dizziness while driving or 
operating machinery and to avoid prolonged exposure to the 
sun.  As a truck driver being [dizzy] or lightheaded put 
myself at great risk of danger, and the same as a painter 
being up in high places on any structure put me at great 
risk (sic).  

In his October 2009 informal brief to the Court, he did not 
mention dizziness, but did say his medication caused drowsiness.  
In his January 2010 brief he stated for the first time that he 
actually could not drive or paint due to hypertension and high 
blood pressure because the medication made him dizzy.  He also 
couldn't do odd jobs competitively due to medication.  

The evidence as a whole does not show the Veteran suffered from 
being dizzy or drowsy.  A January 2004 Suwanee County Sheriff's 
medical unit history record showed the Veteran reported he did 
not suffer from dizziness.  His blood pressure was 120/92.  The 
Veteran had been on different medications for his hypertension 
including Vasotec, Lopressor, and Triam.  He was to be started on 
hydrochlorothiazide, aspirin, and Toprol.  

At a March 2004 Department of Corrections (DOC) initial physical 
examination, he was assessed with hypertension.  It was noted 
that he had hypertension since 2000 and that it was controlled.  
A physical examination was totally normal.  DOC follow ups on a 
latent tuberculosis infection from April to December 2004 showed 
the Veteran specifically reported he was not dizzy.  He also had 
no fatigue or malaise.  

In November 2004, the Veteran was seen by the DOC chronic illness 
clinic.  He had hypertension, but his blood pressure was under 
good control.  This was an unchanged status.  His blood pressure 
was continually checked the next couple of months.  

A September 2005 letter from the County Sheriff's supervisor of 
health services shows that the Veteran was confined from October 
2001 to April 2002; at this time he was on Vasotec and aspirin.  
He was confined again from January 2004 to March 2004; at this 
time he was on Toprol, hydrochlorothiazide, and aspirin.  

At a January 2007 VA general examination, the Veteran was 
interviewed and given a VA examination.  He was 55 years old, had 
very limited income and was unemployed.  The Veteran had a 
history hypertension for the past six years.  He had no other 
medical problems.  He had no history of diabetes or heart 
disease.  His current medications were Lopressor (the same as 
Toprol), hydrochlorothiazide, and aspirin.  The Veteran denied 
systemic symptoms.  He had no operation or surgery; he was once 
hospitalized in for chest pain.  At the time, he was told he only 
had high blood pressure, no heart disease.  

The Veteran stated that he worked as a truck driver most of his 
life and did commercial painting, but since June of 2002 he has 
not had a job.  The Veteran had been doing odd jobs like lawn 
mowing and ground maintenance, but he had no permanent job.  He 
did not have an income and had a difficult time financially.  

A general review of systems was normal.  The Veteran's weight was 
230.  Blood pressure readings were taken: 145/97; 140/93; and 
138/90.  Physical examination was completely normal.  The 
diagnosis was essential hypertension that was poorly controlled 
in spite of beta blocker and diuretics.  There was no evidence of 
diabetes mellitus, neuropathy, or any other major medical 
condition.  

The examiner concluded that the Veteran had no functional 
impairment.  He was up and around; he was self dependent.  He had 
no deficiencies in activities of daily living.  

The Board finds the Veteran is competent to state what he 
actually experiences.  38 C.F.R. § 3.159(a)(2).  His hypertension 
is not like the varicose veins in Barr, 21 Vet. App. at 307, 
which were readily observable.  But there are some symptoms of 
hypertension and side effects of medications (like dizziness) 
that the Veteran is competent to identify.  

The Board finds the Veteran to be not credible in stating that 
his medication for hypertension causes symptoms that preclude his 
ability to function in a work environment.  The Veteran did not 
state he suffered from dizziness in his October 2005 notice of 
disagreement.  He only said he could possibly suffer from 
dizziness.  The medical evidence shows he did not suffer from 
dizziness or drowsiness while he was taking his medication for 
hypertension.  He never once reported this symptom to a 
clinician, even when specifically asked if he experienced 
dizziness or fatigue.  He did not request that his medication 
regimen be adjusted or complain about their effects.  He also 
denied symptoms at the VA examination.  The first time he 
definitively complained of dizziness was in his January 2010 
brief.  

He was also inconsistent in stating that he and his wife had no 
income in his claim, but told the VA examiner that his wife and 
daughter both work to take care of him.  As a result, the Board 
finds the Veteran to be not credible and assigns the Veteran's 
assertions that he suffers from dizziness and drowsiness no 
weight.  This conclusion is part of the Board's responsibility.  
Bryan, 13 Vet. App. at 488-89; Caluza, 7 Vet. App. 498.  

Turning to the basic entitlement for a permanent and total 
disability rating for nonservice-connected pension, the Veteran 
did have 90 days or more of service during a period of war.  It 
is currently unclear if he meets net worth requirements because 
he said he received no income on his formal claim but told the 
examiner that his wife works to support him.  His wife's income 
is unknown.

However, the Board finds the income issue is moot because the 
Veteran must satisfy all three elements for basic entitlement to 
pension.  The last consideration is whether the Veteran is 
permanently and totally disabled.  The Board finds that the 
Veteran's disability fails to meet the minimum schedular rating 
for consideration of a nonservice-connected pension and that the 
evidence does not reflect that the Veteran is unable to secure 
and follow substantially gainful employment by reason of his 
nonservice- connected disability.  

Preliminarily, there is no indication that the Veteran is in 
receipt of SSA benefits or that he is in a nursing or care home.  
38 U.S.C.A. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  The 
Veteran is not 65 or older; he was born in January 1952.  
38 U.S.C.A. § 1513(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.3(a)(3)(vi)(A), 3.314(b)(2).  

Total and permanent disability may be determined on the basis of 
the objective "average person" test.  The objective standard 
requires demonstration of specific minimum percentage ratings and 
the permanence of those percentage ratings for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.  Under 38 C.F.R. § 4.17, a veteran 
who does not have a combined 100 percent schedular evaluation may 
establish that he has permanent and total disability by showing 
that he meets the percentage requirements of 38 C.F.R. § 4.16, 
which provides that a total disability rating will be assigned 
when (1) there is one disability ratable at 60 percent or more or 
(2) if there are two or more disabilities, at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  When those percentages are met, a total disability 
rating is assigned upon a showing that a veteran is unable to 
secure and follow substantially gainful employment by reason of 
disability/ies.  The Veteran, who has one disability rated as 
noncompensable, does not meet the percentage requirements of 
38 C.F.R. § 4.16.  

Under the subjective "unemployability" test or on a subjective 
extra-schedular basis, the Veteran could still prevail on his 
claim.  38 C.F.R. § 3.321(b)(2), 4.15, 4.16(a), 4.17.  Marginal 
employment, odd-job employment, and employment at half the usual 
remuneration is not incompatible with a determination of 
unemployability if the restriction to securing or retaining 
better employment is due to disability.  See 38 C.F.R. § 4.17(a).  

At the January 2007 VA examination, the examiner noted that the 
Veteran did not have any functional impairment.  He was self-
dependent, and had no deficiency in the activities of daily 
living.  The Veteran indicated that he worked most of his life as 
a truck driver and also did commercial painting.  He had not had 
a job since June 2002; he had been doing odd jobs (lawn mowing 
and ground maintenance) but had no permanent job.  As noted 
above, the examiner noted essential hypertension that was poorly 
controlled and found no evidence of any other major medical 
condition (specifically no diabetes mellitus, neuropathy, or any 
other major medical condition).  

As explained above, the Veteran did not state that he was dizzy 
or cite any symptoms from his medication.  He related no 
symptoms.  He accurately reported his history of hypertension and 
the medications he was taking; it is not realistic that he would 
fail to mention a debilitating dizziness or other symptom that 
would materially interfere with his industrial capacity.  His 
current claim regarding the effects of his medication on his 
ability to function lack credibility.  

The Board finds that the evidence of record does not reflect that 
the Veteran is unable to secure and follow substantially gainful 
employment by reason of his nonservice- connected disability.  He 
exhibits only one disability, hypertension, which has not been 
shown to affect his ability to be employed.  It has been 
described as poorly controlled, but the blood pressure readings 
on the January 2007 VA examination do not satisfy the criteria 
for even a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2010).  The evidence shows the Veteran has 
demonstrated his ability to work by completing landscaping jobs 
and that he does not have any functional impairment which would 
affect employment.  There is simply insufficient evidence showing 
that the Veteran is unable to secure and follow substantially 
gainful employment by reason of his nonservice-connected 
disability.  


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


